UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Teddy Volkswagen of the Bronx, LLC,
Plaintiff,
_y—
Phillip Demersky,

Defendant.

19-cv-2337 (AJN)

ORDER

 

 

ALISON J. NATHAN, District Judge:

As stated at the January 10, 2020 Status Conference in this matter, the parties are

ORDERED to complete discovery in this matter no later than February 14, 2020. No further

extensions of discovery-related deadlines will be granted. The parties are ordered to submit any

summary-judgment motion no later than February 28, 2020.

SO ORDERED.

Dated: January _\ ?, 2020
New York, New York

  

       

 eaeseentaoe ores enemies

é \ \

\7 ALISON J}. NATHAN
United States District Judge

: JAN 13 2020.

 
